Appeal by defendant from a judgment of the County Court, Orange County, rendered June 4, 1976, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence. Judgment reversed, on the law, sentence vacated and case remanded to the County Court for resentencing, at which time the County Court shall determine whether defendant is a youthful offender (see People v Drummond 40 NY2d 990). It appears from the record and is conceded in the People’s brief on this appeal that the issue of the invalidity of the youthful offender statute was preserved by the colloquy between the court and defense counsel at the time of the sentencing. Hopkins, J. P., Shapiro, Suozzi and Mollen, JJ., concur.